DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed with the application.  The claim set filed on 28 APRIL 2020 has been considered.  Claims 1-13 are cancelled.  Current pending claims are Claims 14-36 are considered for examination and are considered on the merits below.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, character 18; Figure 2a, character 31; Figure 4, character 402; Figure 5, character 502.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: The specification submitted on 03 FEBRUARY 2020 that refers to specific claims.  See page 4.  These instances should be deleted.  
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  In the instant claim where the language lists off all of the laboratory instruments which the instrument can be selected from, at the end of the list, it should read ‘and a laboratory machine from treating fluid samples’.  Appropriate correction is required.
Claim 30 objected to because of the following informalities:  there is the instance of “an storage apparatus”; this should be ‘a storage apparatus’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 18, 22, 25, 26, 28, 29, 30, 32, 33, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the instrument-controlled handling".  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean “the instrument-controlled treatment” as recited in the preamble?
Claim 14 recites the limitation "the control of the handling".  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recites the limitation “these first treatment data”.  It is unclear as to what “these” is referring to.  Clarification is requested. 
Claim 14 recites the limitation "the performance".  There is insufficient antecedent basis for this limitation in the claim.
 Claim 14 recites the limitation "the first partial problem".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “this data”.  It is unclear as to what “this” is referring to.  Clarification is requested. 
Claim 18 recites the limitation “the control of the handling”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the program-controlled handling”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “this”.  It is unclear as to what “this” is referring to.  Clarification is requested. 
Claim 25 recites the limitation “the provided second treatment data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the performance”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “this”.  It is unclear as to what “this” is referring to.  Clarification is requested. 
Claim 28 recites the limitation "the program parameters" and “the user”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “these”.  It is unclear as to what “these” is referring to.  Clarification is requested. 
Claim 29 recites the limitation “the user”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “these”.  It is unclear as to what “these” is referring to.  Clarification is requested. 
Claim 30 recites the limitation “the schedule”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32 and 33 recites the limitation “its”.  It is unclear as to what “its” is referring to.  Clarification is requested.   There are two instances in Claim 32 and one in Claim 33.
Claim 34 recites the limitation “the log data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “the course”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “the user”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 14-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-24 of U.S. Patent No. 10,551,397. Although the claims at issue are not completely identical as there are a new difference in the wording or sequence of word in the claim, both the instant invention and the claims recited in ‘397 are identical and not distinguishable.  The claims in the instant invention are in sequence as they are numbered in ‘397.  The claims are not patentably distinct from each other.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9 and 14 of U.S. Patent No. 10,466,262. Although the claims at issue are not completely identical both the instant invention and the claims recited in ‘262 are directed towards a laboratory instrument with at least a treatment apparatus, control apparatus and interface.  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the ‘262 reference so that it is used for problem solving rather than generic authorizations and/or access permissions.  
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,739, 362. Although the claims at issue are not completely identical both the instant invention and the claims recited in ‘362 are directed towards a laboratory instrument with generically a treatment apparatus, a control apparatus and an interface.  It would be obvious to one having ordinary skill in the art before the effective filing 
Allowable Subject Matter
Claims 14-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is to EP-2 182 365 A2, submitted on the Information Disclosure Statement on 28 APRIL 2020, Foreign Patent Documents Cite No. 33, to FUKUMA which discloses a laboratory instrument for the instrument-controlled treatment of a partial problem in a treatment process for handling at least one laboratory sample, abstract, which treatment process relates to the handling of a problem comprising partial problems when handling the at least one laboratory sample using the laboratory instrument and at least further laboratory instrument, the laboratory instrument comprising: a treatment apparatus, a control apparatus, and at least one interface apparatus, however, the reference does not teach or suggest all of capabilities the control apparatus, nor is the control apparatus is programmed to do all of the things the control apparatus in the instant invention is programmed to do.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,697,448 to YIN discloses a method and apparatus for implementing user personalized operation of chemistry analyzer.  The apparatus includes a control apparatus, a treatment apparatus and a display interface.  However, as explained above, the disclosure of YIN does not teach or suggest what the control apparatus is configured to or programmed to do.  It is relevant prior art as it is analogous art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797